Wheeler, C. J.
On the authority of Eccles v. Daniels, 16 Texas Rep. 136, the judgment, that the plaintiffs take nothing by their suit, was rightly rendered. There was no ignorance or mistake of fact, and no fraudulent representation by the holder of the claim. The plaintiffs did not make out a case to entitle them to relief.
But there was no pleading by the defendant to entitle him to ask a judgment for his demand. That judgment, moreover, was unnecessary, as his claim was already established, and entitled to be paid in due course of administration. In so far, therefore, the judgment will be set aside, and in all other respects affirmed.
Judgment reformed and affirmed.
Bell, J., did not sit in this case.